Case 17-12870 Doc 105-5 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 5 Page 1 of 3
                                                                                                     1




                                 CIVIL            DISTRICT                  COURT

    2                         FOR   THE       PARISH                OF      ORLEANS

    3                               STATE          OF       LOUISIANA

    4

    5     NO.    2017-1117                                                           DIVISION            HJU


    6

    7                    NELCOME         JOSEPH                COURVILLE,            JR.

    8

    9                                             VERSUS

   10

   11                 LAMORAK       INSURANCE                      COMPANY,         ET   AL.

   12

   13                                         *            *            *


   14                               (V    0       L    U       M    E       II)

  15                     Videotaped               Discovery                  Deposition         of

   16     NELCOME       JOSEPH      COURVILLE,                      JR.       given      at    the

  17      offices       of    Roussel         &       Clement,               1550    West

  18      Causeway       Approach,            Mandeville,                     Louisiana         70471,

  19      on    March    21st,      2017.

  20

  21      REPORTED       BY:

  22                     JOSEPH      A.       FAIRBANKS,                     JR.,    CCR,      RPR

  23                     CERTIFIED            COURT                REPORTER         #75005

  24      VIDEOGRAPHER:

  25                     KEN    HART      (HART                VIDEO         OF   LOUISIANA)


                             JOHNS, PENDLETON, FAIRBANKS & FREESE
                                           CERTIFIED COURT REPORTERS
                                         315 METAIRIE ROAD, SUITE 101
                                              METAIRIE, LA 70005
                                             PHONE (504) 219-1993
           Case 17-12870 Doc 105-5 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 5 Page 2 of 3
NELCOME COURVILLE, JR.                                                                                March 21, 2017

                                                       Page 21                                                           Page 23
      1       stories, maybe three stories high. A pretty         1   in insulators were doing on the pipes, and that
      2       good size boiler. They were big. Huge.              2   the boilermakers did unbolting the flanges to
      3
                 Q. Now, were you doing anything on this          3   get into the boilers, was any other insulation
      4       job other than -- or on these jobs, if it was       4   work being done on or around the boilers at
      5        more than one shutdown, other than running pipe    5   Shell Norco?
      6        up to the first flange of the boiler?              6      A. Yes, sir. I mean, all -- they were
      7          A. No. Wedidother--wedidother                    7   all doing -- once the, urn once the boilers
                                                                                                 --

      8       jobs, running pipe in the racks.                    8   were good to go, and our flanges were fitted,
      9
                 Q. And you had testified in general about        9   they started insulating. I mean, that you--

 10           your work around boilers in response to            10   know.
     11       Ms. Roussel’s questions yesterday, that you        11
     12
                                                                         Q. And are we talking about the pipe
              believe you were exposed to asbestos by the        12   insulation at that point, or are you talking
     13       pipe insulators working around you, for one        13   about something else?
     14       thing. Correct?                                    14      A. Pipe and the boilers.
 15              A. Yes, sir. And they were all over.            15
  16
                                                                         Q. Okay. And what insulation work was
                 Q. And was that true with respect to your       16   being done on boiler itself?
 17           work at Shell Norco?                               17      A. On the boiler itself.
 18              A. Yes, sir.                                    18
  19
                                                                         Q. I understand. But what type of
                 Q. Do you know who the insulators on            19   insulation? We’ve talked about insulators
 20           those shutdowns worked for?                        20   putting insulation on pipes. When insulation
 21              A. I know you had -- you had Anco was in        21   is put on the boilers --

 22           a lot of places. You had Eagle was in a lot of     22      A. It’s like some blocks, urn that they
                                                                                                       --


 23           places.                                            23   would fit around that boiler, whatever. All I
 24                  DEFENSE COUNSEL:                            24   know is it was stuff they were putting on
 25                     Objection. Nonresponsive.                25   there.

                                                       Page 22                                                           Page 24
      1          A. Urn it’s hard to say, that I can              1
      2
                         --
                                                                        Q.     What did the block look like?
              remember, who was there. Because they was all       2     A. It was white.
              in there. I mean, all in the units. Urn ——                Q. And who was putting that on the
              Reilly-Benton, for sure. And Taylor back   --
                                                                  ‘
                                                                      boiler; was it the insulators we talked about
      5       Taylor-Seidenbach, whatever that name was.              before?
      6       That’s about all I can remember.                    6      A. The insulators. The insulators.
      .‘      EXAMINATION BY MR. HOLMES:                          7
      8
                                                                         Q. And the insulators did that instead of
                 Q. And did you work around the                   8   the boilermakers?
      9       boilermakers when you did shutdowns at Shell               A. Yes, sir.
 10           Norco?                                             10
 11
                                                                         Q. Do you know who manufactured any of
                 A. Yes.                                         11   that block insulation that was put on the
 12
                 Q. What work were they doing?                   12   boilers?
 13              A. They were actually taking the, urn --        13      A. All I saw was boxes out there. I
 14           the flanges, unbolting everything, running-        14   mean, I named a few of the ones that had the
              you know, working on the boilers theirself to      15   insulation for piping, and I presume that was
 16           get into the boilers. And we would work like a     16   the same ones.
 17           compositive crew with ‘em to get the flanges       17
 18
                                                                         Q. Do you remember the names of any of
              apart so we could go ahead and get ‘em ready       18   yotir coworkers when you worked at Shell Norco
 19           to, urn -- refabricate or redo the piping to it.   19   on the shutdowns we’re talking about?
 20                  MS. ROUSSEL:                                20      A. I tried yesterday, and I couldn’t       --

 21                     Can I one second?
                              --
                                                                 21   most of them were out of New Orleans local, and
 22                     (Off the record.)                        22   I didn’t know ‘em.
 23           EXAMINATION BY MR. HOLMES:                         23
 24
                                                                         Q. Did you work around any particular
                 Q. Mr. Courville, other than the work           24   area of the boiler, such as top, bottom, left,
 25           that you were doing on the pipes, and that the     25   right?

 6         (Pages 21 to 24)
JOHNS, PENDLETON, FAIRBANKS PND FREESE                                                                      504 219—1993
Case 17-12870 Doc 105-5 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 5 Page 3 of 3




                                                                                             376
        1
     2                     REPORTER’S CERTIFICATE
     3
     4               NOTE: This transcript certification is
            valid only when accompanied by my original
     5      signature over my state seal.
     6
     7                I, JOSEPH A. FAIRBANKS, JR.., CCR, RPR,
            Certified Court Reporter in and for the State
     8      of Louisiana, as the officer before whom the
             foregoing was taken, do hereby certify:
     9                That the witness was sworn by me upon
            authority of R.S. 37:2554 and did testify as
    10      set forth in the foregoing pages;
                      That said proceeding and testimony was
    11      reported by me in the stenotype reporting
            method, was thereafter transcribed and prepared
    12      by me or under my personal direction and
            supervision, and is a true and correct
    13      transcription to the best of my ability and
            understanding;
    14                That this transcript was prepared in
            compliance with transcript format guidelines
    15      established by statute or by rules of the
            Board;
    16                That I am knowledgeable of the
            arrangements, financial and otherwise, with the
   17       person on entity arranging for reporting
            services, and that I have acted in compliance
   18       with the prohibition on contractural
            relationships as defined by the Louisiana Code
   19       of Civil Procedure Article 1434 and in rules
            and advisory opinions of the Board;
   20                 That I am not related to counsel orto                              -



            the parties herein, nor am I otherwise                             ...   -


   21       interested in the outcome of this matter.




   24                 JOSEPH A.
                                              bs
                                     FAIRBANKS,          JR.,      CCL   RPR
   25                 CERTIFIED COURT REPORTER #75005
                            JOHNS, PENDLETON, FA(HBANKS & FREESE
                                         CERTIFIED COURT REPORTERS
                                        315 METAIRIE ROAD, SI.UTE 101
                                             METAIRIE, LA 70005
                                            PHONE (504) 219-1993
